IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-75,590; AP-75,591; AP-75,592; AP-75,593


EX PARTE DANIEL SANCHEZ, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 03-03-0086, 0088, 0089-CRA IN THE 218th  DISTRICT COURT

FROM ATASCOSA COUNTY

	       CAUSE NOS. 03-05-0153-CRA IN THE 81st DISTRICT COURT
				 FROM ATASCOSA COUNTY


 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two
aggravated assaults with a deadly weapon on a public servant, possession of a controlled substance
with intent to deliver, and evading arrest and sentenced to sixty years, sixty years, sixty years, and
fifteen years' imprisonment, respectively. 
	Applicant contends that his counsel rendered ineffective assistance because counsel failed
to timely file notices of appeal.  We remanded this application to the trial court for findings of fact
and conclusions of law.
	The trial court has determined that trial counsel failed to timely file notices of appeal.  We
find, therefore, that Applicant is entitled to the opportunity to file out-of-time appeals of the
judgments of conviction in Cause Nos. 03-03-0086, 0088, 0089-CRA from the 218th  Judicial
District Court of Atascosa County, and Cause No. 03-05-0153-CRA from the 81st Judicial District
Court of Atascosa County.  Applicant is ordered returned to that time at which he may give a written
notices of appeal so that he may then, with the aid of counsel, obtain meaningful appeals.  All time
limits shall be calculated as if the sentences had been imposed on the date on which the mandate of
this Court issues.  We hold that, should Applicant desire to prosecute any appeals, he must take
affirmative steps to file written notices of appeal in the trial court within 30 days after the mandate
of this Court issues.

Delivered: January 10, 2007
Do Not Publish